Citation Nr: 0213020	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 8, 
1998, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than October 8, 
1998, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation for service-
connected tinnitus, currently rated as 10 percent disabling, 
based on an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, and from December 1975 and February 1977.

These matters come to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

In July 2002, the veteran appeared at the RO in Togus, Maine 
and testified before the undersigned member of the Board at a 
videoconference.  At that time, he raised the issue of 
entitlement to an increased rating for service-connected 
bilateral hearing loss.  That matter is currently not on 
appeal, and the Board refers the issue to the RO for the 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss that VA received in 
July 1994, but the claim was denied in December 1994. 

3.  On October 8, 1998, VA received the veteran's application 
to reopen his claim of service connection for bilateral 
hearing loss, which the RO granted in March 1999 and set 
October 8, 1998 as the effective date for service connection. 

4.  The veteran filed a claim of entitlement to service 
connection for tinnitus that VA received in July 1994, but 
the claim was denied in December 1994. 

5.  On October 8, 1998, VA received the veteran's application 
to reopen his claim of service connection for tinnitus, which 
the RO granted in March 1999 and set October 8, 1998 as the 
effective date for service connection. 

6.  The veteran's tinnitus is manifested by ringing in the 
ears, productive of no more than persistent tinnitus as a 
symptom of acoustic trauma or recurrent tinnitus. 

7.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
tinnitus have not been demonstrated, and the application of 
the regular schedular standards is not impractical.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 8, 
1998, for the grant of service connection for tinnitus, have 
not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.400 (2001).

2.  The criteria for an effective date prior to October 8, 
1998, for the grant of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 5103A, 5110 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.400 (2001).

3.  The criteria for a rating greater than 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective prior to June 10, 1999); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6260 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The March 2000 Statement of the Case and the October and 
December 2000 Supplemental Statements of the Case provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background

On July 5, 1994, VA received the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  At that time, the veteran's service medical 
records were of record.  The claim was denied in December 
1994, and became final since appellate action was not 
initiated.  

On October 8, 1998, VA received the veteran's application to 
reopen his claim for hearing loss and tinnitus. 

VA audiometry and ear examinations were conducted in December 
1998.  The veteran reported exposure to noise during service, 
and that he had been experiencing ringing in his ears since 
that time.  On examination, the auricles and external canals 
were normal.  Both tympanic membranes showed some scarring, 
and the tympanic and mastoids were normal.  The examiner 
diagnosed tinnitus.  Following the audiometry examination, 
sensorineural deafness, both ears, was diagnosed.

By rating action of March 1999, service connection was 
granted for bilateral hearing loss and tinnitus.  A 
noncompensable rating was assigned for hearing loss, and a 10 
percent rating was assigned for tinnitus.  The RO assigned an 
effective date of October 8, 1998 for both ratings.  

During the July 2002 hearing before the undersigned Board 
member, the veteran and his representative presented the 
argument that the effective date should be the date following 
the veteran's discharge from service since the service 
medical records established the onset of hearing loss and 
tinnitus during service.  It was averred in the alternative 
that the effective date of service connection for bilateral 
hearing loss and tinnitus should be the initial date the 
claim was received in July 1994.  The veteran testified that 
he initially filed a claim when he was discharged from 
service in 1964, but never heard another thing about the 
claim.  It was noted that the veteran filed for education and 
vocational rehabilitation benefits in 1968.  

The veteran and his representative also asserted that a 
separate rating for tinnitus should be assigned for each ear 
and that the disability creates such an impairment that an 
extraschedular rating should be assigned.  The veteran 
testified that he was denied lucrative assignments and 
opportunities in his field due to his hearing loss.  

Analysis

Earlier Effective Date Claims

As noted, the veteran originally filed a claim for VA 
education benefits in August 1968.  His initial claim for 
compensation was received on July 5, 1994, and was denied by 
rating action of December 1994.  Appellate action was not 
initiated, and the appeal became final.  On October 8, 1998, 
VA received the veteran's application to reopen his claim for 
hearing loss and tinnitus.  By rating action of March 1999, 
service connection was granted for bilateral hearing loss and 
tinnitus, and the RO assigned an effective date of October 8, 
1998 for both ratings.  However, the veteran argues that the 
grant of service connection for bilateral hearing loss and 
tinnitus should be effective from the date he was discharged 
from service or the date he filed the claim in 1994.

Legal authority provides that where a finally adjudicated 
claim is reopened with new and material evidence, the 
effective date for benefits will be the date of VA receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400, (q), (r) (2001).  A review of the claims 
folder does show that the veteran filed claims related to 
education and vocational rehabilitation benefits in 1968, as 
noted during the personal hearing of July 2002.  However, 
there are no records indicating the receipt of a claim 
alleging entitlement to service connection for bilateral 
hearing loss and tinnitus, and the veteran has not produced 
any documents showing a 1960s filing date.  In December 1994, 
the veteran was denied service connection for, in pertinent 
part, a bilateral hearing loss and tinnitus.  That decision 
was never appealed.  Service connection for bilateral hearing 
loss and tinnitus may be effective no earlier than the date 
the veteran's application to reopen his claim was received by 
the RO.  Such date is October 8, 1998, as has been recognized 
by the RO.  As a matter of law, an earlier effective date 
must be denied.  Where a claim is absent of legal merit or 
there is a lack of entitlement under the law, the claim must 
be terminated.  Sabonis v. Brown, 6  Vet. App. 426 (1994).

Increased Rating for Tinnitus

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran disagrees with the initial rating 
assigned for tinnitus.  Thus, the Board must consider the 
rating, and, if indicated, the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  With regard to the disability 
at issue, the Board finds that the evidence does not 
demonstrate that there was an increase or decrease in the 
disability that would suggest the need for staged ratings. 

Service connection is in effect for bilateral tinnitus, rated 
10 percent disabling under Diagnostic Code 6260.  Since the 
initiation of the appeal, amendments were made to the rating 
criteria used to evaluate the service-connected disabilities 
at issue.  64 Fed. Reg. 25206-25209 (1999).  The new rating 
criteria took effect on June 10, 1999.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, the Board will apply the 
criteria most favorable to the veteran's claim.  

The Court has also stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The initial rating decision of March 
1999 was issued before the new criteria took effect.  
However, the October 2000 supplemental statement of the case 
addresses and applies the new criteria.  Therefore, the 
veteran has been informed of the new criteria and their 
application. 

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.  

Under 38 C.F.R. § 4.87a, Diagnostic Code 6260 in effect prior 
to June 10, 1999, tinnitus is assigned a maximum rating of 10 
percent when it is persistent as a symptom of head injury, 
concussion or acoustic trauma.  A reference is made to 
Diagnostic Code 8046, which contemplates cerebral 
arteriosclerosis.  

Under the current version of 38 C.F.R. § 4.87, Diagnostic 
Code 6260, recurrent tinnitus is assigned a maximum rating of 
10 percent.  A separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
See 38 C.F.R. § 4.87, note following diagnostic code 6260. 

In this case, the facts are not in dispute, and the 
application of the law to the facts is dispositive.  As 10 
percent is the maximum rating under the criteria for the new 
and old criteria, an initial evaluation in excess of 10 
percent for tinnitus is not warranted.  

As noted, it has been argued that a separate rating is 
warranted for each ear, as the veteran suffers from bilateral 
tinnitus.  Contrary to the arguments presented at the July 
2002 hearing, the old and new versions of Diagnostic Code 
6260, and 38 C.F.R. § 4.87a (effective prior to June 10, 
1999) and 38 C.F.R. § 4.87 (2001) do not specifically direct 
the assignment of separate ratings if the condition affects 
both ears.  Furthermore, with regard to the ears, 38 C.F.R. 
§ 3.383 only covers situations involving total deafness in 
one ear due to service-connected disability and total 
deafness in the other ear due to a nonservice-connected 
disability.  Therefore, at this time, there is no legal basis 
to assign separate ratings, as the law, rather than the 
evidence, is dispositive in this case.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

As indicated above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that Diagnostic 
Codes other than 6260, do not provide a basis to assign an 
evaluation higher than the 10 percent rating currently in 
effect. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

Here, the veteran and his representative argue that an 
extraschedular rating is warranted in this case.  Clearly, 
the maximum available rating of 10 percent assigned for the 
tinnitus contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  There 
is no indication that the veteran's tinnitus results in any 
greater degree of interference with employment.  
Additionally, the record consists of VA examination reports 
that include findings regarding the symptoms and 
manifestations of the veteran's tinnitus.  However, there are 
no indications or references to frequent hospitalization for 
treatment of his tinnitus.  Moreover, the tinnitus is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for tinnitus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to an effective date prior to October 8, 1998 for 
service connection for tinnitus has not been established, and 
the appeal is denied.  

Entitlement to an effective date prior to October 8, 1998 for 
service connection for bilateral hearing loss has not been 
established, and the appeal is denied.  

Entitlement to an initial rating greater than 10 percent for 
tinnitus has not been established, and the appeal is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

